1                                 JS-6
2
3                        UNITED STATES DISTRICT COURT
4                      CENTRAL DISTRICT OF CALIFORNIA
5
6
     ELISA GONZALEZ,                        ) Case No: 5:18-cv-02634-DOC-ADS
7                                           )
                                            ) JUDGMENT
8                Plaintiff                  )
                                            )
9          v.                               )
                                            )
10   ANDREW SAUL, Acting                    )
     Commissioner of Social Security,       )
11                                          )
                 Defendant.                 )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE: July 24, 2019                          /s/ Autumn D. Spaeth
20                                 THE HONORABLE AUTUMN D. SPAETH
21                                         United States Magistrate Judge
22
23
24
25
26

                                            -1-
